 DIVI CARINA BAY RESO
RT 273 Grapetree Shores, Inc. d/b/a Divi Carina Bay Resort 
and
 Virgin Islands Workers Union.  
Case 24
ŒCAŒ11101   December 
7, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 This is a refusal
-to-bargain case in which the R
e-spondent is co
ntesting the Union
™s certification as ba
r-gaining representative in the underlying representation 
procee
ding.  Pursuant to a charge filed on January 14, 
2009, the General Counsel issued the complaint on Jan
u-ary 28, 2009, alleging that the Respondent has vi
olated 
Section 8(a)(5) and (1) of the Act by refusing the U
n-ion
™s request to bargain following the Union
™s certific
a-tion in Case 24
ŒRCŒ8566. (Official notice is taken of the 
ﬁrecord
ﬂ in the representation procee
ding as defined in 
the Board
™s Rules and Regul
ations, Secs. 102.68 and 
102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The 
Respondent filed an answer admitting in part and den
y-
ing in part the allegations in the complaint and asserting 
affirmative d
efenses.
1 On February 19, 2009, the General Counsel 
filed a 
Motion for Summary Jud
gment.  On February 24, 2009, 
the Board issued an order transferring the pr
oceeding to 
the Board and a Notice to Show Cause why the motion 

should not be granted.  The Respondent filed a r
esponse. 
 On April 10, 2009, the two si
tting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 353 NLRB No. 131 (2009)
 (not r
e-ported in Board volumes).
2  Thereafter, the General 
Counsel filed an application for enforcement in the Uni
t-ed States Court of Ap
peals for the Third Circuit, and the 
Respo
ndent filed a cross
-petition for review.  
 On June 17, 2010, the United States Supreme Court i
s-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in or
der to exercise the delegated authority of the 
1 The Respondent™s answer denies sufficient knowledge co
ncerning 
the filing and service of the charge.  Copies of the charge and affidavit 
of service thereof are attached as e
xhibits to the General Counsel™s 
motion, showing the dates as alleged, and the Respo
ndent does not 
challenge the authenticity of these documents.  Accordingly, we find 
that the Respondent™s den
ials in this regard do not raise any issue of 
fact warranting a
 hearing.
 2 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Lie
bman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation of the
 exp
iration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this deleg
ation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
 Board, a delegee group of at least three me
mbers must be 
mai
ntained.  Thereafter, the court of appeals remanded 
this case for further proceedings consistent with the S
u-preme Court
™s dec
ision.
 On September 28, 
2010, the Board issued a further 
Decision and Notice to Show Ca
use in Cases 24
ŒCAŒ11101 and 24
ŒRCŒ8566, which is reported at 355 NLRB 
1155.  Thereafter, the Acting General Counsel filed an 
amended co
mplaint 
and 
notice 
of 
hearing 
in Case 24
ŒCAŒ11101.  The R
espondent failed to file an a
nswer to 
the amended co
mplaint. 
 The National Labor Relations Board has del
egated its 
authority in this pro
ceeding to a three
-member panel.
 Ruling on Motion for Summary Judgment
 The Respondent admits its refusal to bargain, bu
t co
n-tests the validity of the certification on the basis of its 

objections to conduct alleged to have affected the ele
c-tion and the Board
™s disposition of a challenged ballot in 
the representation pr
oceeding.
 All representation issues raised by the Respon
dent 
were or could have been litigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and pr
eviously 
unavailable evidence, nor does it allege any special ci
r-cumstances that would require t
he Board to reexamine 
the decision made in the repr
esentation proceeding.  We 
therefore find that the Respondent has not raised any 

representation issue that is properly litigable in this u
n-fair labor practice procee
ding.
3  See 
Pittsburgh Plate 
Glass Co. v
. NLRB
, 313 U.S. 146, 162 (1941).  Accor
d-ingly, we grant the Motion for Summary Judgment.
4 On the entire record, the Board makes the follo
wing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times the Respondent, a U.S. Virgin I
s-lands corporation, with a
n office and place of bus
iness in 
Christiansted, St. Croix, U.S. Virgin Islands, herein 
called the hotel, has been engaged in the oper
ation of a 
hotel and casino.  During the 12
-month p
eriod preceding 
issuance of the complaint, the Respo
ndent, in conductin
g its business operations described above, d
erived gross 
3 We find no merit in the Responde
nt™s affirm
ative defense that ﬁ[t]o 
the extent that any allegations of the Complaint are outside the six
-month statute of limitations for unfair labor pra
ctice charges,ﬂ those 
allegations are barred by the 6
-month sta
tute of limitations set forth in 
Sec. 1
0(b) of the Act.  The Respondent has not pr
esented any factual or 
legal basis in support of its asserted defense, and the unfair labor pra
c-tice charge and complaint allegations are consistent with the time pr
o-
visions of Sec. 10(b).
 4 Thus, the Respondent™s
 requests that the complaint be di
smissed 
and that it recover costs and atto
rneys™ fees are denied.
 356 NLRB No. 47
                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 274 revenues in excess of $500,000 and purchased and r
e-ceived at its hotel goods valued in e
xcess of $50,000 
directly from points outside the U.S. Virgin I
slands.
 We find that the Respondent is an employ
er e
ngaged 
in commerce within the meaning of Section 2(2), (6)
, and 
(7) of the Act and that the Union is a labor organiz
ation 
within the meaning of Section 2(5) of the Act.
5 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the representa
tion election held on June 12, 
2007, the Union was certified on September 28, 2010, as 
the exclusive collective
-bargaining represe
ntative of the 
employees in the following a
ppropriate unit:
 All full
-time and regular part
-time production and 
maintenance emp
loyees, including food and beve
rage, 
kitchen, housekeeping, maintenance, front desk, co
m-munications, bell and guest services, gift shop, activ
i-
ties and grounds; excluding all other employees, office, 

clerical employees, guards, and supervisors as defined 
by the Act.
 The Union continues to be the excl
usive collective
-bargaining representative of the unit employees under 
Section 9(a) of the Act.
 B.  Refusal to Bargain
 About December 17, 2008, the Union, by letter, by r
e-questing the Respondent to provide infor
mation concer
n-ing ba
rgaining unit employees, requested the Respondent 
to recognize and bargain collectively with it as the excl
u-sive co
llective
-bargaining representative of the unit.
6  About December 22, 2008, by letter, the Respondent 
failed and refused t
o recognize and bargain with the U
n-ion as the e
xclusive collective
-bargaining representative 
5 The Respondent™s answer denies sufficient knowledge r
egarding 
the Union™s status as a labor organization.  The Respo
ndent, however, 
stipulated in the unde
rlying representation pr
oceeding that the Union is 
a labor organization within the meaning of the Act.  In add
ition, the 
Respondent denies that it operates a casino, stating that the casino is 
operated by Treasure Bay.  On July 30, 2008, by unpublished Dec
ision, 
the Board adopted in relevant part the findings of the administrative 
law judge asser
ting jurisdiction over the Respondent ﬁas a corporation 
with an office and place of business in Christiansted, St. Croix, U.S. 

Virgin Islands, which ope
rates a hote
l and casino.ﬂ  A three
-member 
panel adopted this July 30, 2008 Decision on Septe
mber 28, 2010.  355 
NLRB 
1155
.  Further, regardless of which entity actually operates the 
casino, there is no dispute that the R
espondent is the employer of the 
employees in t
he certified bargaining unit.  Accordingly, we find that 
the Respondent™s answer does not raise any issues of fact warran
ting a 
hearing with respect to these allegations.  See
 All American Se
rvices & 
Su
pplies, 
340 NLRB 239 fn. 2 (2003).
 6 The Board has hel
d that ﬁa request for relevant information const
i-tutes a request for bargaining.ﬂ 
Pak
-Well
, 206 NLRB 260, 261 (1973), 
citing 
Rod Ric Corp
., 171 NLRB 922, enfd. 428 F.2d 948 (5th Cir. 
1970); cert. denied 401 U.S. 937 (1971). 
 of the unit.  About Septe
mber 29, 2010, by letter, the 
Union again requested that the R
espondent recognize it 
and bargain.  
 The Respondent has failed and refused 
to recognize 
and bargain with the Union as the exclusive colle
ctive
-bargaining representative of the unit. We find that this 
failure and refusal constitutes an unlawful failure and 
refusal to bargain in violation of Section 8(a)(5) and (1) 
of the Act.
 CONCLUSION OF 
LAW By failing and refusing to recognize and bargain with 
the Union as the exclusive collective
-bargaining repr
e-sentative of the unit employees, the Respondent has e
n-gaged in unfair labor practices affecting commerce wit
h-in the meaning of Section
 8(a)(5) and (1) and Se
ction 
2(6) and (7) of the Act.
7   REMEDY
 Having found that the Respondent has violated Se
ction 
8(a)(5) and (1) of the Act, we shall order it to cease and 

desist, to recognize and bargain on request with the U
n-ion and, if an understan
ding is reached, to embody the 
understanding in a signed agreement. 
 To ensure that the employees are accorded the se
rvices 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the certif
i-cation as begi
nning the date the Respo
ndent begins to 
bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); and 
Burnett Construction 
Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 
(10th Cir. 1965). 
 7 In 
Howard Plating Industries
, 230 NLRB 178, 179 (1977), the 
Board stated:
 Although an employer™s obligation to bargain is established as of the 
date of an election in which a majority of unit employees vote for u
n-ion representation, the Board has never held that a simple refusal to i
n-itiate collective
-bargaining negotiations pending final Board resol
ution 
of timely filed objections to the election is a 
per se
 violation of Section 
8(a)(5) and (1).  There must be additional evidence, drawn from the 
employer™s whole course of conduct, whi
ch proves that the refusal 
was made as part of a bad
-faith effort by the employer to avoid its 
bargai
ning obligation.
 No party has raised this issue, and we find it unnecessary to decide 
in this case whether the unfair labor practice began on the date of R
e-spondent™s initial refusal to bargain at the request of the Union, or at 
some point later in time.  It is undisputed that the Respondent has co
n-
tinued to refuse to bargain since the Union™s ce
rtification and we find 
that continuing refusal to be unlawful.
  
Regardless of the exact date on 
which Respondent™s admitted refusal to bargain became unla
wful, the 
remedy is the same.
                                                                                    DIVI CARINA BAY RESO
RT 275 ORDER
 The National Labor Relations Board orders that the 
Respondent, Grapetree Shores, Inc. d/b/a Divi Carina 
Bay Resort, Christiansted, St. Croix, U.S. Vi
rgin Islands, 
its officers, agen
ts, successors, and a
ssigns, shall
 1.  Cease and desist from
 (a)  Refusing to recognize and bargain with Virgin I
s-
lands Workers Union as the exclusive collective
-bargaining representative of the employees in the ba
r-gaining unit.
 (b)  In any like or related
 manner interfering with, r
e-straining, or coercing e
mployees in the exercise of the 
rights gua
ranteed them by Section 7 of the Act.
 2. Take the following affirmative action nece
ssary to 
effectuate the policies of the Act.
 (a)
 On request, bargain with the U
nion as the e
xclusive 
representative of the employees in the following appr
o-priate unit on terms and conditions of emplo
yment
 and, if 
an understanding is reached, embody the understan
ding 
in a signed agreement:
 All full
-time and regular part
-time productio
n and 
maintenance employees, including food and beve
rage, 
kitchen, housekeeping, maintenance, front desk, co
m-munications, bell and guest services, gift shop, activ
i-ties and grounds; excluding all other employees, office, 
clerical employees, guards, and sup
ervisors as defined 
by the Act.
 (b)
 Within 14 days after service by the Region, post at 
its facility in Christiansted, St. Croix, U.S. Virgin I
s-
lands, copies of the attached notice marked 
ﬁAppendix.
ﬂ8  Copies of the notice, on forms provided by the Regiona
l Director for Region 24, after being signed by the R
e-spondent
™s authorized represent
ative, shall be posted by 
the Respondent and maintained for 60 consecutive days 
in conspicuous places i
ncluding all places where notices 
to employees are customarily poste
d.    In addition to 
physical posting of paper notices, notices shall be di
s-tributed electronically, such as by email, pos
ting on an 
intranet or an internet site, and/or other electronic means, 

if the Respondent cu
stomarily communicates with its 
emplo
yees 
by such means.
  Reasonable steps shall be 
taken by the Respondent to ensure that the n
otices are not 
altered, defaced, or covered by any other mat
erial.  In the 
event that, during the pen
dency of these proceedings, the 
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the
 Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Respondent has gone out of business o
r closed the facil
i-ty involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the n
o-tice to all current employees and former employees e
m-ployed by the Respondent at any time since December 
22, 2008.
 (c)
 Within 
21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
  APPENDIX
 NOTICE TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Go
vernment
  The National Labor Relations Board has found that we 
violated Federal l
abor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, j
oin
, or assist a union
 Choose representatives to bargain with us on 
your  behalf
 Act together with other employees for your ben
e-fit and  protection
 Choose not to engage in any of these protected  
activities.
  WE WILL NOT
 refuse to recognize and bargain wit
h Virgin Islands Workers Union as the exclusive colle
c-tive
-bargaining representative of the employees in the 
bargaining unit.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or c
oerce you in the exercise of the rights 
guaranteed you by 
Section 7 of the Act.
 WE WILL
, on request, bargain with the U
nion and put 
in writing and sign any agreement reached on terms and 

conditions of employment for our employees in the fo
l-lowing bargaining unit:
 All full
-time and regular part
-time production and
 maintenance employees, including food and beve
rage, 
kitchen, housekeeping, maintenance, front desk, co
m-munications, bell and guest services, gift shop, activ
i-ties and grounds; excluding all other employees, office, 
clerical employees, guards, and supe
rvis
ors as defined 
by the Act.
 GRAPETREE 
SHORES
, INC
. D/B/A DIVI 
CARINA 
BAY 
RESORT
                                           